Citation Nr: 1013378	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  09-02 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1967 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2008 decision of 
the Oakland, California Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has appealed the denial of an increased rating 
for PTSD, currently rated as 70 percent disabling.  In his 
January 2009 VA Form 9, the appellant indicated that he did 
not wish to appear for a BVA hearing.  However, in March 2009 
the appellant resubmitted his VA Form 9 and requested a BVA 
hearing at a local VA office.  In light of the appellant's 
request for a hearing, this case is remanded.  

Accordingly, the case is REMANDED for the following action:

The appellant is to be scheduled for a 
Travel Board hearing before a Veterans Law 
Judge.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


